Citation Nr: 1206488	
Decision Date: 02/22/12    Archive Date: 03/01/12

DOCKET NO.  09-49 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a lung disorder, including emphysema.  

2.  Entitlement to service connection for peripheral neuropathy of both lower extremities, including as due to herbicide exposure in service.  

3.  Entitlement to service connection for peripheral neuropathy of the left arm, including as due to herbicide exposure in service.  

4.  Entitlement to service connection for the postoperative residuals of a boil of the left thigh.  

5.  Whether new and material evidence has been received to reopen service connection for a low back disability.  

6.  Whether new and material evidence has been received to reopen service connection for a bilateral foot disorders.  

7.  Entitlement to special monthly compensation on account of being housebound.  

8.  Entitlement to an effective date earlier than April 20, 1993, for an award of a permanent and total rating for non-service-connected pension purposes.  


WITNESS AT HEARINGS ON APPEAL

Appellant (the Veteran)


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the Appellant, served on active duty from September 1966 to September 1968.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a June 2008 rating decision of the Indianapolis, Indiana, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In October 2011, a travel board hearing was held before the undersigned in Indianapolis, Indiana.  A transcript of the hearing is associated with the Veteran's claims file.

The issue of entitlement to special monthly compensation by reason of the need for the aid and attendance of another has been raised by the Veteran, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of service connection for a low back disability, service connection for a bilateral foot disability, service connection for the postoperative residuals of a boil of the left thigh, and special monthly compensation on account of being housebound are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC). 


FINDINGS OF FACT

1.  In October 2011, prior to the promulgation of a decision in the appeal, VA received notification from the Veteran indicating that he wished to withdraw his appeal seeking service connection for a lung disorder, including emphysema; there are no questions of fact or law remaining before the Board in this matter.  

2.  The Veteran served in the Republic of Vietnam from September 1967 to September 1968 and is presumed to have been exposed to herbicides during that time.   

3.  No injury, disease, or chronic symptoms of peripheral neuropathy of the lower extremities or left arm were manifested during service.  

4.  The Veteran did not continuously manifest symptoms of peripheral neuropathy in the years after service.  

5.  Acute or subacute peripheral neuropathy of the lower extremities or left arm has not been clinically confirmed in the record.  

6.  Service connection for a low back disorder was denied by the RO in a May 1994 rating action on the basis that the Veteran entered service with a pre-existing low back disability that was not aggravated during service.  The Veteran was notified of this action and of his appellate rights, but did not file a timely appeal.  

7.  Since the May 1994 decision denying service connection for a low back disorder, the additional evidence, not previously considered, relates to an unestablished fact necessary to substantiate the claim and raise a reasonable possibility of substantiating the claim.  

8.  Service connection for bilateral foot disabilities was last denied by the RO in a May 1994 rating action on the basis that the Veteran's bilateral foot disabilities were not related to defoliant exposure during service.  The Veteran was notified of this action and of his appellate rights, but did not file a timely appeal.  

9.  Since the May 1994 decision denying service connection for bilateral foot disabilities, the additional evidence, not previously considered, relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  

10.  The Veteran claimed a retroactive award of non-service-connected pension benefits in June 2007, many years after adjudication of the effective date of an award of TDIU that established an effective date for the award in April 1993.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by the Veteran are met; the Board has no further jurisdiction in the matter of service connection for a lung disorder, including emphysema.  38 U.S.C.A. §§ 7104, 7105(d)(5) (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2011). 

2.  Peripheral neuropathy of both lower extremities was not incurred in or aggravated by service, nor may it be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2011).  

3.  Peripheral neuropathy of the left arm was not incurred in or aggravated by service, nor may it be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2011).  

4.  The additional evidence received subsequent to the May 1994 decision of the RO that denied service connection for a low back disability is new and material; thus, service connection for this disability is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011)

5.  The additional evidence received subsequent to the May 1994 decision of the RO that denied service connection for bilateral foot disabilities is new and material; thus, service connection for this disability is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011)

6.  The Veteran has not submitted a claim for an effective date for non-service-connected pension benefits upon which relief may be granted.  38 U.S.C.A. §§ 5110(a), (b), 5107 (West 2002); 38 C.F.R. § 3.400,(a), (b) (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between a veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in a claim to reopen a previously finally denied claim, VCAA notice must notify the claimant of the meaning of new and material evidence and of what evidence and information (1) is necessary to reopen the claim; (2) is necessary to substantiate each element of the underlying service connection claim; and (3) is specifically required to substantiate the element or elements needed for service connection that were found insufficient in the prior final denial on the merits.

The Veteran was advised of VA's duties to notify and assist in the development of the claims prior to the initial adjudication of the claims.  May 2007, September 2007, and April 2008 letters explained the evidence necessary to substantiate the claims, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing.  These letters also provided notice in accordance with Kent and informed the Veteran of disability rating and effective date criteria.  The Veteran has had ample opportunity to respond and supplement the record.  

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records, including records utilized by the Social Security Administration in a benefits claim, have been secured.  The RO did not arrange for a VA examination for the issues of peripheral neuropathy of both lower extremities because such was not warranted.  The competent evidence of record shows no manifestations of peripheral neuropathy during the pendency of the appeal.  Thus, a medical opinion to determine the etiology of such a disability is not needed.  See Duenas v. Principi, 18 Vet. App. 512 (2004).  Even the low threshold standard for a nexus examination under McLendon v. Nicholson, 20 Vet. App. 79 (2006) is not met.  VA's duty is met.  The Veteran has not identified any evidence that remains outstanding.  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claims.  

Withdrawal of Service Connection for Lung Disease

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.

At the Board personal hearing in October 2011, the Veteran stated that he wished to withdraw his appeal as to service connection for lung disease that was before the Board.  Hence, the appeal is withdrawn and there is no allegation of error of fact or law for appellate consideration on this claim.  Accordingly, the Board does not have jurisdiction to consider an appeal in this matter.  

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era, shall be presumed to have been exposed during such service to an herbicide agent (Agent Orange), unless there is affirmative evidence to establish that he or she was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).  The record shows that the Veteran served in the Republic of Vietnam from September 1967 to September 1968.  As such he is presumed to have sustained herbicidal agents during service.  

VA regulations provide that, if a veteran was exposed to a herbicide agent during active service, presumptive service connection is warranted for the following disorders: AL amyloidosis, chloracne or other acneform disease consistent with chloracne; type 2 diabetes; Hodgkin's disease; chronic lymphocytic leukemia (CLL); multiple myeloma; non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); and, soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  For the purpose of this section, the term acute and subacute peripheral neuropathy means transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset.  38 C.F.R. § 3.309(e) Note 2.  

Pursuant to Section 3 of the Agent Orange Act of 1991, Public Law No. 102-4, 105 Stat. 11, the Secretary of Veterans Affairs (Secretary) entered into an agreement with the National Academy of Sciences (NAS) to review and summarize the scientific evidence concerning the association between exposure to herbicides used in Vietnam and various diseases suspected to be associated with such exposure.  The NAS was to determine, to the extent possible, whether there was a statistical association between the suspect disease and herbicide exposure, taking into account the strength of the scientific evidence and the appropriateness of the methods used to detect the association; the increased risk of disease among individuals exposed to herbicides during the service in the Republic of Vietnam during the Vietnam era; and whether there is a plausible biological mechanism or other evidence of a causal relationship between herbicide exposure and the suspect disease.  The NAS was required to submit reports of its activities every two years.  

The VA Secretary, under the authority of the Agent Orange Act of 1991 and based on the studies by the NAS, has determined that there is no positive association between exposure to herbicides and any condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also Notice, 61 Fed. Reg. 41,442-449, and 61 Fed. Reg. 57,586-589 (1996); Notice, 64 Fed. Reg. 59,232-243 (Nov. 2, 1999); Notice, 67 Fed. Reg. 42,600- 08 (June 24, 2002); Notice, 72 Fed. Reg. 32,395-407 (June 12, 2007); Final Rule, 74 Fed. Reg. 21,258-260 (May 7, 2009) (adding AL amyloidosis to the list of presumptive disabilities in the regulation).  The most recent issuance by the Secretary has added hairy cell leukemia and other chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease to the list of presumptive disabilities in the regulation.  See Final Rule, 75 Fed. Reg. 53,202-16 (Aug. 31, 2010).  

The Board is required to render a finding with respect to the competency and credibility of the lay evidence of record.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competent, credible lay evidence could be, in and of itself, sufficient to establish an elemental fact necessary to support a finding of service connection.  Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  As a fact finder, the Board is obligated to determine whether lay evidence is credible in and of itself.  The Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, but it may consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan v. Nicholson, 451 F. 3d 1331, 1336-1337 (Fed. Cir. 2006).  Credibility is a factual determination going to the probative value of the evidence, to be made after the evidence has been admitted or deemed competent.  Cartwright v. Derwinski, 2 Vet. App. 24 (1991).  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

A veteran is competent to describe symptoms that he experienced in service or at any time after service when the symptoms he perceived, that is, experienced, were directly through the senses.  38 C.F.R. § 3.159 (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); Layno, 6 Vet. App. at 469-71 (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness, but lay testimony is not competent to prove a particular injury or illness); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).

Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F. 3d at 1377.  Also, a veteran as a layman is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F. 3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau). 

VA must consider the competency of the lay evidence and cannot outright reject such evidence on the basis that such evidence can never establish a medical diagnosis or nexus; however, this does not mean that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the layman is competent and does not otherwise require specialized medical training and expertise to do so, i.e., the Board must determine whether the claimed disability is a type of disability for which a layperson is competent to provide etiology or nexus evidence.  See Davidson, 581 F. 3d at 1316 (recognizing that, under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layman is competent to identify the medical condition; he is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Service Connection for Peripheral Neuropathy of 
Both Lower Extremities and the Left Arm

The Veteran is claiming service connection for peripheral neuropathy of both lower extremities and of the left arm that he asserts is the result of the defoliants to which he was exposed while serving on active duty in the Republic of Vietnam.  As noted, due to his service in Vietnam, he is presumed to have been exposed to herbicides.  Although the Veteran's main contention is that the peripheral neuropathy is the result of defoliant exposure, it is noted that, aside from the presumptive provisions outlined above, service connection might be established by satisfactory proof of direct service connection.  See Combee v. Brown, 34 F.3rd 1039 (Fed.Cir. 1994).  

After review of all the evidence, lay and medical records, the Board finds that the Veteran did not manifest chronic symptoms of peripheral neuropathy of the lower extremities or left arm during service.  The Board has reviewed the Veteran's STRs and has found no complaints or manifestations of peripheral neuropathy while the Veteran was on active duty.  The Veteran testified in October 2011 that, during service, he had numbness of his feet and left leg that he associated with a skin disorder and surgery for an infected boil of the left leg.  (Matters that are addressed in later portions of this decision.)  He did not describe symptoms of peripheral neuropathy, stating that this was first diagnosed in September 1996.  

The Veteran did not continuously manifest symptoms of peripheral neuropathy in the years after service.  As noted, while the Veteran testified that he had episodes of numbness during service, he did not describe actual symptoms of peripheral neuropathy.  On examination by VA in March 1994, there were no complaints or manifestations of peripheral neuropathy.  Peripheral neuropathy was first noted as an Axis III (physical) diagnosis on a psychiatric examination report dated in September 1996.  Of note is a report of physical examination conducted by VA that same month that showed neurologic examination to be normal.  The absence of clinical treatment records showing peripheral neuropathy of either lower extremity or the left arm for approximately 28 years after active duty is one factor against continuity of symptoms since service.  Mense v. Derwinski, 1 Vet. App. 354 (1991).  Moreover, the Veteran's testimony before the undersigned he dated the onset of the peripheral neuropathy to the diagnosis in September 1996.  

The Board finds that acute or subacute peripheral neuropathy of the lower extremities or left arm has not been clinically confirmed in the record.  The presumption related to peripheral neuropathy is specifically for acute or subacute peripheral neuropathy, which the regulations further identify as transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset.  38 C.F.R. § 3.309(e) Note 2.  This has not been demonstrated at any time in the record, including during the entire pendency of this appeal.  In the absence of proof of a current disability there is no valid claim of service-connection.  See Brammer v. Derwinski, 3 vet. App. 223, 225 (1992).  Accordingly, service connection for peripheral neuropathy of both lower extremities and the left arm is not warranted on a presumptive basis as a result of herbicide exposure during service.  

Reopening Service Connection for a Back Disorder

The Board finds that service connection for a back disorder was previously denied by the RO in a May 1994 rating decision.  The basis for the denial was that the Veteran had complaints of back pain at the time of entry into service and that there was no evidence that the Veteran had suffered a trauma of the lumbar spine while on active duty that could be construed to have caused aggravation of the pre-existing back disability.  As aggravation of the pre-existing condition was not shown by the weight of the evidence, the claim for service connection was denied.  The Veteran did not appeal this determination.  In such cases, it must first be determined whether or not new and material evidence has been received such that the claim may now be reopened.  38 U.S.C.A. §§ 5108, 7105; Manio v. Derwinski, 1 Vet. App. 140 (1991).  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  The evidence submitted to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been received, without regard to other evidence of record.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Evidence of record at the time of the May 1994 RO decision included the STRs that showed that the Veteran reported having a history of back pain at the time of entry into service, but there were no findings on examination for entry upon active duty.  He was treated for back pain on several occasions during service, but X-ray and physical examinations were normal.  During one such examination, he reported that he had first complained of back pain at the junction of the thoracic and lumbar vertebrae since an injury when he was 7 or 8 years old when he jumped off something (the handwriting of the examiner is not legible).  He stated that he had no recent trauma.  

In November 1967, during service, he was afforded an orthopedic evaluation for continued complaints of back pain, without any recent or remote trauma.  Physical and X-ray examination was normal.  On examination for separation from service, the Veteran continued to complain of back pain, but clinical evaluation of the spine was normal.  

Also of record at the time of the May 1994 rating decision was a report of VA examination that included a special orthopedic examination of the Veteran's spine.  The assessment on VA examination was chronic low back pain.  The assessment on orthopedic examination was that the Veteran may have some evidence of mechanical low back pain that was not in obvious evidence.  He was referred for X-ray studies that showed the lumbar vertebrae to be normally aligned with no sign of pathological changes.  The disk spaces were noted to be well preserved.  

The Board finds that new and material evidence to reopen service connection for a back disorder has been received.  Evidence received subsequent to the May 1994 rating decision that denied service connection for a low back disability, includes medical records utilized by the SSA in a disability determination, a report of September 1996 VA compensation examination showing no complaints or manifestations of a low back disability, and VA outpatient treatment records showing that the Veteran continues to complain of low back pain.  

Also of record is testimony that the Veteran gave before the undersigned at a Board hearing in October 2011.  At that time, the Veteran stated that he first injured his back in basic training when he slipped on a log and fell onto his back.  He stated that he had not had a back injury prior to service.  The Board finds this testimony to be credible for the purpose of reopening the claim for service connection.  Justus, 3 Vet. App. 510.  As such, the issue must be now reviewed on a de novo basis.  


Reopening Service Connection for a Foot Disability

The Board finds that service connection for a skin disability of the feet, including claims by the Veteran of fungus infection, corns, and calluses, was initially denied by the RO in a December 1985 rating decision on the basis that the Veteran was not treated for a chronic skin disorder of the feet during service and that tinea pedis, the disorder that was first demonstrated in 1985, was not noted while he was on active duty.  

In March 1988, the Veteran requested that service connection be reopened, but this was denied.  This decision was affirmed by decision of the Board in August 1990 that found that a skin disorder of the feet was not present during service.  Based upon this finding, the Board concluded that a skin disorder of the feet was not incurred in or aggravated by service.  The August 1990 Board decision specifically excluded consideration of the possibility that the skin disorder was the result of exposure to the defoliant Agent Orange.  

Service connection for a chronic skin disability of the feet as due to exposure to defoliants in service in Vietnam was denied by the RO in a May 1994 rating decision on the basis that there was no evidence that the Veteran's chronic skin lesions of the feet, diagnosed as tinea pedis, were due to exposure to defoliants.  Last decision denial on any basis is to be finalized.  Evans v. Brown 9 Vet. App. 273 (1996).  The Veteran did not appeal this determination so that it must be determined whether or not new and material evidence has been received so that the claim may now be reopened.  

Evidence of record at the time of the May 1994 RO decision included the STRs that showed that the Veteran was treated for foot calluses in 1968, but that on examination for separation from service evaluation of the feet was normal.  VA outpatient treatment records show that the Veteran was treated for tinea pedis in July and August 1985.  A report of examination by a private physician, dated in December 1988, that reported a complaint of skin problems of the feet for years, but on specific examination, no skin abnormality, including the skin of the feet, was identified.  Nevertheless, the examiner rendered an impression of skin disorder of the feet, probably secondary to Agent Orange.  On special Agent Orange examination by VA in March 1994, examination of the feet was normal, but for some mild tinea pedis of both feet.  

The Board finds that new and material evidence to reopen service connection for a bilateral foot disability has been received.  Evidence received subsequent to the May 1994 RO decision that last denied service connection for a foot disability includes additional medical evidence, including medical records utilized by SSA, and the Veteran's testimony before the undersigned in October 2011.  The treatment records do not demonstrate treatment for a chronic disorder of the feet, but during the October 2011 hearing, the Veteran stated that he had been treated for corns and calluses during service, that he continued to have these disabilities, but that he had not been examined by VA for these complaints.  He stated that he began receiving medications for the disabilities of his feet during the 1980s.  

The evidence received subsequent to the May 1994 decision is new and material such that the claim may be reopened.  The Veteran testified that he had had foot calluses and corns since service.  The credibility of the evidence is to be presumed.  Justus 3 Vet. App.  510.  As such, the issue must be now reviewed on a de novo basis.  

Earlier Effective Date for Non-Service-Connected Pension

The Veteran contends that non-service-connected pension benefits should have been awarded prior to April 1993 when an award of a total disability rating by reason of individual unemployability (TDIU) was granted.  The Veteran asserts in his correspondence and testimony before the undersigned at the October 2011 Board hearing that he filed a claim for pension benefits at the same time that he applied for service connection for post traumatic stress disorder (PTSD) in 1988.  While service connection for PTSD and TDIU were eventually granted effective in April 1993, he believes that he should have been awarded non-service-connected pension benefits prior to that time.  

Except as otherwise provided, the effective date of an evaluation and award of pension, compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a), (b); 38 C.F.R. § 3.400,(a), (b).  

After review of the record, the Board finds that the Veteran has not stated a claim upon which relief may be granted.  The basic facts in this case are not in dispute. The Veteran initially filed a claim for compensation and pension in 1985.  As noted, in December 1985, the RO denied service connection for a skin disorder of the feet, which the Veteran did not appeal.  The Veteran submitted an application for service connection in March 1988 and was informed that his application to reopen the claim was denied.  He appealed this determination, which was adjudicated by the Board in an August 1990 decision.  While this appeal was pending, service connection for PTSD was denied in a July 1989 decision, which was upheld by the Board in April 1991.  

In April 1993, the Veteran filed a claim for service connection for various disabilities and included in the application consideration of total disability benefits, including non-service-connected pension benefits.  In August 1993 and September 1994 rating decisions, the RO denied entitlement to a total rating for non-service-connected pension purposes.  The Veteran did not specifically appeal these denials, but was eventually granted service connection for PTSD, rated 70 percent disabling, and TDIU, effective in April 1993; a decision that subsumed the claim for pension benefits.  

In June 2007, the Veteran requested a hearing regarding eligibility for pension benefits from 1988 to 1993, essentially a claim for an earlier effective date for pension benefits.  This constitutes an attempted freestanding claim for an earlier effective date, which is not considered a valid claim, as it attempts to vitiate the rule of finality.  See Rudd v. Nicholson, 20 Vet. App. 296, 300 (2006)  (a claimant can attempt to overcome the finality of a decision which assigns an effective date in one of two ways, by a request for revision of those regional office decisions based on clear and unmistakable error (CUE), or by a claim to reopen based upon new and material evidence).  As the Veteran did not appeal the prior rating decisions of the RO, those decisions are final, and are only subject to revision upon a motion for reconsideration, or a motion for revision or reversal of the prior decision on the basis of CUE, both filed with the Board.  See 38 U.S.C.A. § 7104; 38 C.F.R. §§ 20.1001, 20.1404.  The Board notes that motions for reconsideration, and based on CUE of a denial of service connection for PTSD, as well as an earlier effective date for service connection of PTSD and TDIU, have all been denied by the Board in a series of decisions that were ultimately upheld on appeal to the Court.  

In this case, the question of the Veteran's entitlement to an earlier effective date for the award grant for non-service-connected pension benefits is res judicata, and the finality of the prior rating decisions precludes VA from assigning an earlier effective date for any pension benefits award.  As such, there is no legal basis upon which to grant the benefit sought, and the appeal must be denied as without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

The appeal for service connection for a lung disorder, including emphysema, is dismissed.  

Service connection for peripheral neuropathy of both lower extremities, including as due to herbicide exposure in service, is denied.  

Service connection for peripheral neuropathy of the left arm, including as due to herbicide exposure in service, is denied.  

New and material evidence having been received, service connection for a low back disability is reopened.  

New and material evidence having been received, service connection for bilateral foot disabilities is reopened.  

An effective date earlier than April 20, 1993, for an award of a permanent and total rating for non-service-connected pension purposes, is denied.  


REMAND

Having found that new and material evidence has been received for service connection for low back and foot disabilities, the claims must now be reviewed on a de novo basis.  Regarding the back disability, given the evidence, it must first be determined whether the Veteran had a back disability prior to entry into service.  The record shows that, while the Veteran reported a medical history of back pain at the time of entry into service, the examination report showed clinical evaluation of the spine to be normal.  

A Veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by service.  38 U.S.C.A. § 1111.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the "correct standard for rebutting the presumption of soundness under Section 1111 requires the government to show by clear and unmistakable evidence that (1) the Veteran's disability existed prior to service and (2) that the pre-existing disability was not aggravated during service."  The Federal Circuit noted that the lack of aggravation could be shown by establishing there was no increase in disability or that any increase in disability was due to the natural progress of the pre-existing condition.  See Wagner v. Principi, 370 F. 3d 1089, 1096-97 (Fed. Cir. 2004).

A pre-existing disorder will be considered to have been aggravated by active military service when there is an increase in disability during service, unless there is clear and unmistakable evidence (obvious and manifest) that the increase in disability is due to the natural progress of the disorder.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 (a), (b).  Aggravation of a pre-existing condition may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  

While the Veteran's testimony at the Board hearing in October 2011 may be credible for the purpose of reopening service connection for a back disorder, the Board does not find it to be particularly credible for the purpose of de novo review.  In this regard, it is noted that the STRs showed that the Veteran did report having had low back pain at entry into service, and that during service he reported an injury of the low back as a child.  Moreover, the STRs repeatedly show that the Veteran had no report of trauma or back injury while he was on active duty.  

Nevertheless, given the presumption of soundness attaching because of an absence of noting of a back disability at the time of service entrance or examination, the adjudicative question is whether the presumption of soundness has been rebutted by clear and unmistakable evidence that a back disorder preexisted service and clear and unmistakable evidence that a back disorder was not aggravated in service.  If this burden of showing both preexistence of low back disability and non-aggravation in service is not met by clear and unmistakable evidence, the question becomes whether, on a direct service connection basis, the back complaints during service may be related to the Veteran's current disability.  As these involve medical determinations, a medical examination is warranted.  See McLendon, 20 Vet. App. 79.  

Regarding the (reopened) issue of service connection for a foot disability, it is noted that the Veteran was treated for calluses while on active duty and has testified that he currently has this disorder.  In light of the reopening of this claim, a medical nexus opinion is necessary in this case.  Id.  

The remaining issues on appeal involve entitlement to service connection for the postoperative residuals of a boil of the left thigh and special monthly compensation on account of being housebound.  Review of the record shows that while on active duty the Veteran was treated for a boil of the left thigh that became infected.  He testified before the undersigned in October 2011 that he continues to have residuals in the form of a scar of the leg.  He has not been afforded a compensation examination to ascertain the presence of residual scarring.  The evidence, his contentions, and testimony meet the low threshold upon which an examination should be scheduled.  Id.   

Regarding the claim for special monthly compensation on account of being housebound, it is noted that the Veteran has not been afforded an examination for this benefit.  This should be scheduled, particularly in light of his hearing testimony in which he stated that he actually was seeking special monthly compensation on account of the need for the aid and attendance of another.  Under these circumstances, an examination for this purpose is also warranted.  Id.  

Accordingly, the issues of service connection for a low back disability, service connection for a bilateral foot disability, service connection for the postoperative residuals of a boil of the left thigh, and special monthly compensation on account of being housebound are REMANDED for the following action:

1.  The RO/AMC should make arrangements with the appropriate VA medical facility for the Veteran to be afforded a VA joints (orthopedic) examination to ascertain the current nature of any low back disability.  After a review of the record on appeal and an examination of the claimant, the examiner should provide opinions to the following questions: 

a.  Did the Veteran's low back disorder clearly and unmistakably pre-exist active duty service?

b.  If it is your opinion that the low back disorder preexisted service, did the low back disorder permanent worsen in severity during service? 

c.  If it is your opinion that the low back disorder permanently worsened in severity during service, was there permanent worsening beyond the natural progress of the disease?  

d.  If the examiner concludes that the Veteran's low back disability did not pre-exist service or was permanently worsened by service beyond the natural progression, the examiner should provide an opinion regarding whether it is at least as likely as not (probability 50 percent of more) that any current low back disability is directly related to the complaints noted during service, that is, whether the current low back disability began in service.  

The relevant documents in the claims folder should be made available for review in connection with this examination.  The examiner should provide a rationale for all conclusions reached.  

2.  The RO/AMC should arrange for the Veteran to undergo a VA medical examination to ascertain the current nature and extent of any foot disability.  The relevant documents in the claims folder should be made available for review in connection with this examination.  

The examiner should be requested to render an opinion regarding whether it is at least as likely as not (probability 50 percent of more) that a foot disability is related to the complaints shown during service.  The examiner should provide a rationale for all conclusions reached.  

3.  The RO/AMC should arrange for the Veteran to undergo a VA medical examination to ascertain the current nature and extent of any residuals left thigh boil excision.  The relevant documents in the claims folder should be made available for review in connection with this examination.  

The examiner should be requested to render an opinion regarding whether it is at least as likely as not (probability 50 percent of more) that there are any residuals of the left thigh boil excision surgery, including scarring, that occurred during service.  The examiner should provide a rationale for all conclusions reached.  

4.  The RO/AMC should arrange for the Veteran to undergo a VA aid and attendance and housebound benefits examination.  The examiner should be requested to render an opinion regarding whether it is at least as likely as not (probability 50 percent of more) that the Veteran's service connected disabilities render him in need of the aid and attendance of another or render him housebound.  The relevant documents in the claims folder should be made available for review in connection with this examination.  The examiner should provide complete rationale for all conclusions reached.  

5.  Thereafter, the RO/AMC should readjudicate the remaining issues on appeal.  If any determination remains unfavorable to the Veteran, he should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claims for benefits.  The Veteran should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2011).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


